Title: To James Madison from John Murray Forbes, 9 July 1807
From: Forbes, John Murray
To: Madison, James



(seal)TriplicateSir,
Hamburg 9th: July 1807

I had last the honor of addressing Your Excellency under 20th. April, Copy of which is inclosed, and as the direct Trade to this Port has since been interrupted, very few occurrences interesting to our Commerce have presented for Communication.  Having sent by three different Vessels (the Hopewell, Resolution and Eclipse) the Copies of my Correspondence with the French Authorities previous to the 20th. April, I do not think it necessary to trouble You again with them.  Since my Semi-annual Report, ending with the last Year, we have had no American Arrivals here.  I have now, however, the pleasure to inclose a Copy of an Official Note received from His Britannic Majesty’s Consul General, residing at Altona, by which it appears that neutral Vessels, coming from Neutral places, and laden with neutral Cargoes, bound to the Danish Ports of Gluckstadt & Altona, may enter the Elbe and proceed to those Ports & will be allowed to depart again from those Ports with neutral Cargoes for neutral places.  We have, however, during the whole Course of the present War, been Subject to such frequent Changes of Commercial Measures, that I cannot flatter my fellow Citizens with the hope that the facility just accorded by the British will be of long duration, especially, as from recent events, it is very generally apprehended that Denmark will shortly be compelled to shut its Ports against British Commerce, if England is not embraced in the peace now negotiating.  On their probable Conduct towards such Commerce as may enter the Elbe under this new modification of our blockade the French Agents observe a mysterious Silence; from my past experience I have not much to hope from their Candor or liberality, as they (the Agents here) know no motives to indulgence but money.  At Stade, the French command the Passage of the River.  Here they put on board of each Vessel one or more Marines, who may, if they choose force Vessels to proceed to this City or pay the tribute they may think proper to demand.  In Case of their coming here, the British will not suffer them to go to Sea.  I should therefore recommend to the American Captains not to proceed further up the River than Gluckstadt, until they receive precise instructions from this City.
The French Grand Army commenced it’s active Operations on the 5th: June and between that and the 14th: of same month they obtained many great advantages over the Russian & Prussian forces and rapidly advanced as far as Tilsit on the River Niemen, having, according to the French account Killed, wounded & taken Prisoners about sixty thousand of their Enemies.  In consequence of these Successes, an Armistice was signed by the two Emperors on the 22nd. & 23rd. of June, for the great end of negotiating a Peace.  On the 25th. June, in a floating Pavillon, built for the occasion, in the middle of the River Niemen, the two Emperors had their first personal interview and on the subsequent days reciprocally visited each others Headquarters and dined together.  It is very generally believed that a Peace will be the fruit of these negotiations, but opinions are much divided on the Question if England will or will not be a Party to it.  I have the honor to be, With very great Respect, Your Excellency’s Most Obedient Servant

J: M: ForbesConsul of the U. S of America.


